UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1056


SYLVIA CARSON, Case No. 3:08-cv-247,

                Plaintiff – Appellant,

          and

CONSTANCE SPINOZZI, Case No. 3:08cv229; ANGELA MITCHELL,
Case No. 3:08cv303; EUGENE MILLER, JR., Case No. 3:08cv2077;
MARVIN GARCIA, Case No. 3:08cv2078; AMY BERCAW, Case No.
3:08cv2079; RUSSELL WINSETT, Case No. 3:08cv2079; TY WOODS,
Case No. 08cv2079; GERALDINE BRADLEY, Case No. 3:08cv2080;
JOY PAXTON-COLLIS, Case No. 3:08cv2080; JAMES LARSON, Case
No. 3:08cv2080; MARK SWEARINGEN, Case No. 3:08cv2080; PAUL
SHAVER, Case No. 3:08cv2081; BRADLEY PLAINTIFFS, 08cv2080;
BERCAW PLAINTIFFS, 08cv2079,

                Plaintiffs,

          v.

LENDINGTREE LLC, a Delaware Corporation,

                Defendant – Appellee,

          and

NEWPORT LENDING CORPORATION; SOUTHERN CALIFORNIA MARKETING
CORPORATION; HOME LOAN CONSULTANTS INCORPORATED; CHAPMAN
CAPITAL INCORPORATED; SAGE CREDIT COMPANY; HOME LOAN CENTER
INCORPORATED,   d/b/a   LendingTree   Loans,   a California
Corporation; NEWPORT LENDING GROUP INCORPORATED,

                Defendants.
Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-md-01976-FDW)


Submitted:   October 20, 2011         Decided:   November 17, 2011


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary W. Jackson, Sam McGee, JACKSON & MCGEE, LLP, Charlotte,
North Carolina, for Appellant.   Sascha Henry, SHEPPARD, MULLIN,
RICHTER & HAMPTON LLP, Los Angeles, California; Robert E.
Harrington, Jonathan C. Krisko, ROBINSON, BRADSHAW & HINSON,
P.A., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Sylvia       Carson     appeals           the    district      court’s     order

compelling arbitration and its subsequent order confirming an

arbitration award.               Carson argues on appeal that because the

arbitration       provision       was   unconscionable,              the    district    court

erred in compelling arbitration of the case.                          We affirm.

             This        court     reviews        de     novo    a      district      court’s

determination that a dispute is arbitrable.                           Wash. Square Sec.,

Inc. v. Aune, 385 F.3d 432, 435 (4th Cir. 2004).                             In conducting

its review this court must “first examine whether the parties

agreed to arbitrate the claims at issue.”                        United States ex rel.

Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 380 (4th

Cir. 2008); Sydnor v. Conseco Fin. Servicing Corp., 252 F.3d
302, 305 (4th Cir. 2001) (“While federal policy broadly favors

arbitration, the initial inquiry is whether the parties agreed

to arbitrate their dispute.”) (citation omitted).                                Here, Carson

affirmatively checked the box indicating that she agreed to the

terms   of        use,    which     included           the     arbitration         provision.

Further,     no    one    prevented     her       from       perusing      the    arbitration

provision and she was at liberty to choose a different service

provider.         We     conclude    that    Carson          agreed    to    arbitrate    the

claims at issue.

             Having established that Carson agreed to arbitrate her

claims, this court must next determine “whether the arbitration

                                              3
clauses     are     enforceable.”              United      States        ex       rel.     Wilson,
525 F.3d      at    381.      Under      limited         circumstances,             “equity     may

require     invalidation          of     an    arbitration            agreement          that     is

unconscionable.”           Murray v. United Food & Commercial Workers,

289 F.3d 297, 302 (4th Cir. 2002).                        Carson bears the burden of

proof   for    this       affirmative         defense.           Tillman       v.    Commercial

Credit Loans, Inc., 655 S.E.2d 362, 369 (N.C. 2008).

              “An    inquiry      into    unconscionability              requires          that    a

court consider all the facts and circumstances of a particular

case, and if the provisions are then viewed as so one-sided that

the contracting party is denied any opportunity for a meaningful

choice, the contract should be found unconscionable.                                 Id. at 370

(internal      alterations         and        citations         omitted).             “A     party

asserting     that    a    contract       is    unconscionable            must       prove      both

procedural     and    substantive         unconscionability.                  Id.    (citations

omitted).

              We    conclude      that    Carson         has    not    met    her     burden      to

establish      unconscionability.                  She    was     able       to     peruse      the

application        from    her    home    computer         at    her     leisure,        with     no

external    pressure.            She   visited       the       website    on      her    own    and

applied for LendingTree’s service for free.                            Prior to submitting

her application, she was expressly advised to print the policies

for her records.           She affirmatively indicated that she had read,

understood, agreed to, and accepted the terms of the LendingTree

                                               4
agreement.      Further, Carson has not shown that the arbitration

costs    were   prohibitively     expensive,      or   that    the    arbitration

provision was unfairly one-sided.

              On these facts, we conclude that the district court

did     not   err   in    granting   LendingTree’s           motion   to    compel

arbitration.        Accordingly,     we   affirm       the    judgment     of   the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument   would    not   aid    the   decisional

process.

                                                                           AFFIRMED




                                      5